845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joyce FORT, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 87-3456.
United States Court of Appeals, Federal Circuit.
Feb. 12, 1988.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The final decision of the Merit Systems Protection Board (board), Docket No. CH07528710011, sustaining Joyce Fort's (petitioner) removal from her position as travel clerk with the Veterans Administration (agency) based on the charge of knowingly submitting eighteen inaccurate payment vouchers, is affirmed.

OPINION

2
Petitioner asserts that the penalty of removal was inappropriate and should be mitigated because of her twenty-year exemplary work record and the agency's reliance on circumstantial evidence in finding her behavior knowing and intentional.  However, this court is satisfied that the agency acted within its discretion by removing petitioner and the board's decision affirming the agency's action was not arbitrary, capricious, an abuse of discretion, contrary to law, obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c).